Title: Abigail Adams to William Smith, 4 June 1798
From: Adams, Abigail
To: Smith, William


          
            My Dear sir
            Philadelphia June 4th 1798
          
          I received your Letter yesterday of May the 28th and the Sermons you were so kind as to send me, which I have read with much

pleasure. I have received ten from different Gentlemen, and I design to have them bound up in a vol’m—
          You observe that a uninimity prevails throughout the Country. it does so in a wonderfull degree, and I consider it as a kind interposition of Providence in our favour; which if properly improved may be a happy means of preserving to us, our Liberties and our Religion & Country, but we have a bitter Strugle yet to encounter. the astonishing success of the French in overturning every Country into which they have carried their Arms, has not satisfied them, but only proved a new stimulous to their Greedy ambition of becomeing Masters of the World; England alone appears capable of making a stand against them. Ireland appears to be in a state, battle of short of actual Rebellion. Martial Law is proclaimd, and renderd necessary by the fermented State of the Country. it appears to me that England is the only Barrier remaining between France and America, and that their attempts upon us, will be measured by their success, or defeat upon Her—
          They have a strong and powerfull Party in our Country who oppose and obstruct every measure both for the defence and security of it— they are to be found in the senate, in the House within & without doors, in every city, and in the remotest parts of the union— Here is a dead weight, a Govenour, well known a secretary of the state Subtle and Enemical, a chief Justice closely united with French politicks, and making use of the power and Authority of his office, to Spread sedition, & anarchy where ever the tour of his duty leads him— the unwarlike Proportion of Quakers are numerous, but upon no former occasion have they made so little opposition as at present. even two of them who are Members, voted in Congress for the Bill of Armament, and the Federilists who did not expect it, cryd out well done Quakers! They say as I have been informd that they consider the opposition right, that we have not offended, and that we ought to defend— when you consider all these obsticals in the way to oppose the energys of this State; and that the President did not obtain one vote here the present uninimity appears almost a supernatural work,—No state has been So numerous with their addresses and none more full and expressive of confidence in the Executive and this in spight of all the fire Brands which are scatterd amongst them by Baches paper, which was never more dareing and abusive, false and Malicious—but we have one dire misfortune! I mean the strange, unaccountable, and improper continuence of our Envoys in France. I dare not say to whom it is solely oweing— yet if he does

remain after his Collegues retire, he will disgrace himself his Country & the P——t who certainly appointed him against the opinion of many of his Friends, because he believd him a Man of strickt honour and integrity, of known & tried Probity— my only hope is that all the winds of Heaven will conspire to waft the vessel safe which carried positive orders—and arrive in season to save the honour of our Country— the President is distresst beyond measure, but will not utter a word as yet; there are no publick dispatches from them, since those which have been made publick, but there is a private Letter from Genll Pinkney to mr King—a copy of which is Sent in confidence. this you will say nothing of at present, but you may with safety say that nothing from our Envoys has been received from them to Government. we are waiting with the utmost anxiety. I doubt not insinuations will creap out—and You will hear rumours from others, beside what the publick papers announce, but I would not have them reported from me— our envoys ought not to have staid any longer than 2 days after their last Letter, if no notice had been taken of it but that vile intriguer Tallyrand—I fear has entraped him whom I should have supposed the most wary— like the serpent he has charmd him—and like him, he will destroy his prey—
          What do you think of Thomas Welch’s going to Berlin to mr Adams? mr Malcom declines, and Thomas has written that he must positively return in the fall, and wishes me to send some person to take his place. I think it might be the best thing Thomas could do at present. he may study Law in his leisure hours if he wisht it, and it may keep up his spirits which must be crampt by the misfortunes of his Father. the President and I have talkd the matter over and thought to write you upon the subject. he can embark for Hamburgh and go immediatly from thence. we would Provide for his Voyage. if you think it will do you may propose it. he will take his degree at College, and go immediatly after if the thing suits—
          I am as you suppose most sincerely afflicted at the distress and misfortunes of a Family that I have loved, and esteemed with a most cordial affection I know not what to say to alleiviate their distresses. I hope this provission for Thomas may be some releif to them. if he Should decline, the President says he will place him in the Navey or Armey. I fear my dear sir Your Friendship for your connections will injure your circumstances. You will not I hope exert yourself to the essential injury of your own young and increasing Family, to whom present the affection of
          
            A Adams
          
         